MEMORANDUM **
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Any error by the district court in enhancing appellant’s sentence based on his removal “subsequent to” an aggravated felony conviction, which was neither proven beyond a reasonable doubt at trial nor admitted by appellant, did not violate appellant’s substantive rights. See United States v. Covian-Sandoval, 462 F.3d 1090, 1097-98 (9th Cir.2006). In addition, the United States Supreme Court’s decision in Almendarez-Torres v. United States, 523 U.S. 224, 247, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), remains binding on this court until the Court overrules it. See United States v. Weiland, 420 F.3d 1062, 1079 n. 16 (9th Cir.2005).
Accordingly, the government’s motion for summary affirmance of the district court’s judgment is granted.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.